DETAILED ACTION
Applicant: XIONG, Kun; WANG; XueJun; VON DRASEK, William A.; & DAVIS, Brandon
Assignee: Ecolab USA Inc. 
Attorney: Pamela J. RUSCHAU (Reg. No.: 34,242)
Filing: Amendment filed 17 October 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are currently pending before the Office, and claims 1-20 have each been amended to make them definite and to avoid the cited art.

Response to Arguments
Persuasive Arguments - §112(b) & Claims 1-10 & 16-17
Applicant’s arguments, see Pages 10-16, filed 17 October 2022, with respect to claim rejections have been fully considered and are persuasive in that the claims have been amended to make them definite (§112(b)) and to avoid the combination of Von Drasek, Saxena et al., & Piironen et al. since “it does not appear that Piironen et al. discloses an arrangement that fluidly couples those [three tanks or pools] to a system to be monitored [and] appears to provide an arrangement with separate tanks for application of contrast agents” (App. Arg., Pg. 15).  The rejections of the claims in view of §112(b) have been withdrawn and the rejections of the claims in view of Von Drasek, Saxena et al., & Piironen et al. have been withdrawn.
Unpersuasive Arguments - §103 rejection in view of Von Drasek & Saxena et al. 
Applicant's arguments filed 17 October 2022 directed to the combination of Von Drasek & Saxena et al. – claims 11-15 & 18-20 - have been fully considered but they are not persuasive.
Applicants argue that “[the Office] does not explain how such an arrangement [the combination of a fluorometer – Saxena et al. – with the teachings of Von Drasek] would be possible . . . with the Von Drasek reference providing images from a camera at a single location, the Saxena reference disposes a fluorometer to provide images at single location” (App. Arg., Pgs. 13-14).  The Examiner respectfully disagrees.  In response to applicant's argument that the structures of Von Drasek and Saxena et al. must be bodily incorporated into one another, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Saxena et al. discloses the advantage of fluorescence imaging with a fluid handling system through the ability to detect the presence of live bacteria in a biofilm using fluorescence detection as is disclosed in Saxena et al. at Column 2 & Figure 1.  Claims 11-15 and 18-20 do not include any requirements that the surface of the substrate be monitored at a plurality of locations, and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated and capable of providing an optical fiber connection (18) for fluorescence imaging of substrate (105), through provision of a fluorometer next to camera (111) and replacing one of the illumination sources (113) with a fluorescence excitation source, through multispectral analysis of spectral data captured at hyperspectral camera (111), or other arrangements which do not require a fluorescence excitation source since claim 11 merely requires “monitoring fluorescence of the surface of the substrate” which may be accomplished by spontaneous or auto-fluorescence captured by the camera (111).  The further requirement of capturing fluorescence from a plurality of fluorometer locations, however, would be enough to avoid the cited art and the prior art, see the indicated allowable subject matter below.  Since claims 10-15 and 18-20 do not require detection at a plurality of locations, the claims are obvious in view of the combination of Von Drasek & Saxena et al., as detailed below in the §103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Drasek (US Pub. 2018/0022621) and Saxena et al. (US Pat. 7,741,108).
Regarding claim 11, Von Drasek discloses a method of characterizing a deposit within a fluid handling system (Von Drasek: Abstract), the method comprising:
providing a flow (Figs. 1-2 conduit 101) of the representative fluid (¶19) from the fluid handling system (Abstract) to a surface of a substrate (105) representative of a system surface (105a; ¶44) within the fluid handling system (Abstract); 
providing temperature altering conditions (103; ¶38) to an opposed surface of the substrate (103);
measuring heat transfer resistance (106-109; ¶70 measured heat transfer resistance (HTR)) through the substrate (105) to the representative fluid (¶19); 

    PNG
    media_image1.png
    555
    645
    media_image1.png
    Greyscale

 acquiring optical images (111; ¶¶35-36 – images giving insight into type of deposit) of the surface of the substrate (105); and 
at least one of characterizing a nature of the deposit (¶¶41-43) on the surface (105a) of the substrate (105) and a level of deposit (¶¶36-38 thickness; ¶¶41-43) on the surface (105a) of the substrate (105) based upon at least one of the optical images (¶¶35-36) and the heat transfer resistance (¶70).
However, Von Drasek et al. fails to disclose to a fluorometer.
In a related field of endeavor, Saxena et al. discloses a method for characterizing a deposit within a fluid handling system (Saxena et al.: Fig. 1 system 10 fluid line 12 substrate 14 light source

    PNG
    media_image2.png
    589
    685
    media_image2.png
    Greyscale

 26 detector 30; Abstract), the method comprising: providing a flow of fluid (12) from a fluid handling system (Abstract) to a surface (C.4:L.63-C.5:L.4) of a substrate (14) disposed within a fluid line (12); 
monitoring fluorescence (30; C.4:L.5-24 – autofluorescence from bacteria on the substrate tracking & alarm; C.5:L.42-54 – detector 30) of the surface of the substrate (14); and characterizing a nature of the deposit (14; C.4:L.44-C.5:L.4) using an analyzer (34; C.4:L.44-C.5:L.4) and activating an alarm and automatic responses (C.4:L.44-C.5:L.4).
In view of the ability to detect the presence of live bacteria in a biofilm using fluorescence detection as is disclosed in Saxena et al. at Column 2 & Figure 1 and in view of the ability to measure the water system scale potential utilizing an optical camera and surface temperature measurements as disclosed in Von Drasek at Paragraphs 61 & 67, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saxena et al. with the teachings of Von Drasek to measure mineral scale and live bacteria biofilms utilizing optical and fluorescence imaging.  

Regarding claim 12, Von Drasek and Saxena et al. further disclose wherein providing the flow of the representative fluid from the fluid handling system to the surface of the substrate representative of the system surface within the fluid handling system includes providing a substrate (Von Drasek: Figs. 1-2 substrate 105; Saxena et al.: Fig. 1 substrate 14) that includes a similar material and surface roughness as the system surface within the fluid handling system (Von Drasek: ¶19; Saxena et al.: C.4:L.63-C.5:L.4; C.8:L.59-C.9:L.5)
Regarding claim 13, Von Drasek further discloses wherein providing the flow of the representative fluid from the fluid handling system includes fluidly coupling a conduit including the substrate to the fluid handling system, and providing the flow of representative fluid to the conduit (Von Drasek: Figs. 1-2 conduit 101; ¶19 – industrial fluid present in the fluid flow channel).
Regarding claim 14, Von Drasek further discloses  including at least one of providing the flow or representative fluid includes providing a flow of representative fluid that simulates a shear stress experienced by fluid within the fluid handling system, and providing temperature altering conditions (Von Drasek: Figs. 1-2 heating element 103; ¶38) to the opposed surface includes providing temperature altering conditions that simulate temperature conditions representative of temperatures experienced by the system surface (Figs. 1-2 heating element 103 substrate 105) within the fluid handling system (Figs. 1-2; Abstract).
Regarding claim 15, Von Drasek further discloses t herein measuring heat transfer resistance (Von Drasek: Figs. 1-2 temperature sensors 106-019; ¶70) through the substrate (105) includes measuring at least one of a representative fluid outflow temperature, an ambient temperature, a temperature of representative fluid flowing to the substrate, a temperature of the surface of the substrate, (106; ¶38), and a temperature of the temperature modification element.
Regarding claim 18, Von Drasek and Saxena et al. further disclose the method including at least one of: sending out an alarm when at least one of a threshold type and a level of deposit of the threshold type (Von Drasek: ¶25 automated in-situ cleaning; ¶¶39-40 in-situ cleaning triggered by images of deposit; Saxena et al.: Fig. 1 substrate 14; C.8:L.59-C.9:L.5 greater density or thickness of biofilm will return a higher intensity signal that can be measured against preset limits to provide an alarm that will cause the system operator to commence a remediation procedure, or the alarm can be integrated to automatically commence a remediation procedure), and a preset type and a level of deposit of the preset type is identified on the surface of the substrate, initiating a chemical treatment when at least one of the threshold type and the level of deposit of the threshold type, and the preset type and the level of deposit of the preset type is identified on the surface of the substrate (Von Drasek: ¶25; ¶¶39-40; Saxena et al.: Fig. 1 substrate 14; C.8:L.59-C.9:L.5), adjusting at least one of a biocide program for preventative treatment, biofilm inhibition treatment program, and a deposit and scale control program based upon data received (Von Drasek: ¶46 biocide) from at least one of the at least one temperature sensor (Von Drasek: Figs. 1-2 sensors 106-109), the at least one fluorometer (Saxena et al.: Fig. 1 fluorometer 30; C.4:L.5-24), and the at least one camera (Von Drasek: Figs. 1-2 camera 111; ¶¶35-36), and the at least one of the threshold type and the level of deposit of the threshold type, and the preset type and the level of deposit of the preset type identified (Von Drasek: ¶¶36-38; ¶¶41-43), and performing a mechanical cleaning of the surface of the substrate (Von Drasek: ¶40 in-situ cleaning) when at least one of a predetermined type of deposit and a predetermined level of deposit is determined (Von Drasek: ¶¶36-38; ¶¶41-43).
Regarding claim 19, Von Drasek further discloses the method further including at least one of
chemically treating and cleaning the surface (Von Drasek: ¶¶39-40 When coupled with in-situ cleaning (e.g., electrochemical, chemical, air, ultrasonic, mechanical, etc.) to remove deposit formed on the surface, the digital image, or series thereof, can provide feedback on the state of deposit removal, e.g., whether the deposit is completely removed or is still present, which can be used to trigger stoppage of the in-situ cleaning process. If the image data indicates deposit is still present on the substrate, the cleaning operation can continue until a desired level of cleanliness is reached) of the substrate (105) to create a cleaned surface, acquiring optical images of the cleaned surface of the substrate, and comparing the optical images of the cleaned surface of the substrate with a previously acquired digital image (¶¶39-40) of the substrate (105), and identifying if corrosion changes have occurred to the cleaned surface of the substrate (¶¶39-40)
Regarding claim 20, Von Drasek further discloses the method further including performing an image analysis to characterize corrosion as general or local, and adjusting a corrosion inhibitor treatment program based on corrosion level and type (Von Drasek: ¶¶39-40; ¶¶45-48 corrosion inhibitor; ¶55 corrosion monitoring).

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 16-17, the closest prior art references are:
Von Drasek – which discloses a system for analyzing deposit within a fluid handling system (Von Drasek: Abstract) having a system surface (Figs. 1-2 substrate 105), the system for analyzing comprising: a conduit (101), fluidly coupled to the fluid handling system to receive a flow of representative fluid (¶19); a substrate (105) disposed within the conduit (101), the substrate (105) having a surface (105a) disposed to contact the flow of representative fluid (101; Abstract); a temperature modification element (103); temperature sensors (106-109); and at least one camera (111).  However, Von Drasek fails to disclose a fluorometer, it fails to disclose monitoring fluorescence of the surface of the substrate at a plurality of fluorometer locations, and it fails to disclose the at least one camera providing optical images at a plurality of camera locations.

    PNG
    media_image1.png
    555
    645
    media_image1.png
    Greyscale

Saxena et al. – which discloses a system for analyzing deposit within a fluid handling system (Saxena et al.: Fig. 1 system 10 fluid line 12 substrate 14 light source 26 detector 30; Abstract) having a system surface, the system for analyzing comprising: a substrate (14) disposed within a fluid line (12), the substrate (14) having a surface (C.4:L.63-C.5:L.4 – substrate preferred bacteria accumulation site) and at least one fluorometer (30; C.4:L.5-24 – autofluorescence from bacteria on the substrate tracking & alarm; C.5:L.42-54 – detector 30) and an analyzer (34; C.4:L.44-C.5:L.4) configured for detecting the presence of bacteria on the substrate (14; C.4:L.44-C.5:L.4).  However, Saxena et al. fails to disclose providing temperature modification or temperature altering conditions, it fails to disclose at least one camera or acquiring optical images, it fails to disclose a length of a conduit configured to receive a representative fluid from the fluid handling system or providing a flow of the representative fluid, and it fails to disclose at least one fluorometer being disposed to monitor fluorescence of the surface of the substrate at a plurality of fluorometer locations and the at least one camera providing optical images at a plurality of camera locations

    PNG
    media_image2.png
    589
    685
    media_image2.png
    Greyscale

Piironen et al. – which discloses a system for analyzing deposit within a fluid handling system (Piironen et al.: Fig. 8 camera 82; Abstract – monitoring deposit) including an imager (82) configured to monitor fluorescence (Pg. 5 –obtain fluorescence; Pg. 10 – bio contaminant) and provide optical images (Pg. 6 – visual detection; Pg. 10 – black target) of the surface of the substrate at a plurality of imaging locations (Fig. 8; Pg. 9 – stepping motor moving camera).  However, Piironen et al. fails to disclose a length of a conduit configured to receive a representative fluid from the fluid handling system or providing a flow of the representative fluid, it discloses a digital CCD camera but it fails to disclose at least one fluorometer and at least one camera (claim 1) or monitoring fluorescence and acquiring optical images (claims 15-16), and it fails to disclose providing temperature modification or temperature altering conditions. 

    PNG
    media_image3.png
    563
    604
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation for an apparatus configured to supply data for use in analyzing a deposit (claim 1) or a method of characterizing a deposit (claims 15-16) within a fluid handling system (Fig. 1 fluid system 10 analyzing system 14) including a length of a conduit (16) to receive a flow of representative fluid (claim 1) or providing a flow of the representative fluid (claims 15-16) from the fluid handling system to a surface (20) of a substrate (18) representative of a system surface, providing temperature altering conditions (temperature modification element 40) to an opposed surface of the substrate (18); measuring heat transfer resistance (temperature sensors 44,46,48,50) through the substrate (18); monitoring fluorescence (fluorometer 54) of the surface of the substrate (18); acquiring optical images (camera 56) of the surface (20) of the substrate (18); and at least one of characterizing a nature of the deposit on the surface of the substrate and a level of deposit on the surface of the substrate based upon at least one of the monitored fluorescence, the optical images, and the heat transfer resistance (control system 70 controller 72); wherein the at least one fluorometer being disposed to monitor fluorescence of the surface of the substrate at a plurality of fluorometer locations and the at least one camera providing optical images at a plurality of camera locations (claims 1 & 16-17), in combination with the other claimed elements.  Claims 2-10 are allowed based on dependency.

    PNG
    media_image4.png
    493
    637
    media_image4.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884